9/29/2020                                    Case 4:20-cv-02969 Document Lime
                                                                          10-3RockFiled   on
                                                                                   Partners    10/09/20
                                                                                            | Team          in TXSD Page 1 of 2
                                                                                                   | Ben Burns

                                                     About Us    Our Approach        Team    Portfolio   News     Contact         Lime Rock Resources




                                                                        Who We Are




            Ben Burns
            Vice President



            Ben Burns joined the Lime Rock Partners team in 2014 and is now a Vice                         PORTFOLIO HIGHLIGHTS
            President in the firm’s Houston office. Prior to joining Lime Rock, Ben was an
            analyst in the Natural Resources Investment Banking Group of Barclays where
            he worked on financial advisory and debt and equity offering transactions. He is
            a graduate of the Mays School of Business at Texas A&M University (M.S.,
            B.B.A.).


            Since joining the Lime Rock Partners team, Ben has played a critical role in
            investigating and executing oilfield service and E&P investment opportunities in
            North America and internationally. He currently serves on the board of directors
            of Axis Energy Services, Rod and Tubing Services, and Silvertip Completion
            Services and has been particularly involved in Lime Rock Partners’ investment
            in Augustus Energy Partners II, Basin Properties, Battlecat Oil & Gas,
            CrownRock, CrownRock Minerals, GEODynamics, Reelwell, San Jacinto
            Minerals, Southwest Oilfield Products, and Tercel.
https://www.lrpartners.com/team/ben-burns/
                                                                                               C(1)                                                     1/2
9/29/2020                                    Case 4:20-cv-02969 Document Lime
                                                                          10-3RockFiled   on
                                                                                   Partners    10/09/20
                                                                                            | Team          in TXSD Page 2 of 2
                                                                                                   | Ben Burns

                         Back to Team




            Disclosure                                                                                                     © 2020 LIME ROCK PARTNERS. ALL RIGHTS RESERVED.




https://www.lrpartners.com/team/ben-burns/                                                                                                                                   2/2
